DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/22/2020, 04/30/2021 and 04/29/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information referred to therein has been considered by the examiner.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.   

Claim 1 recites “an input image having an original white balance that is corrected by image signal processing” which is indefinite/confusing because: 

(1) “an input image having an original white balance” can be interpreted in at least two different ways: 
A) the input image is a sensor image that has not been rendered by the integrated signal processor (ISP) based on a white balance setting of the camera; or 
B) the input image has been rendered by the ISP, is therefore a white balanced image.  

(2) “that is corrected by image signal processing” can also be interpreted in different ways: 
A) the input image has not been corrected by the image signal processing, but is subjected to the image signal processing; 
B) the input image has already been corrected by the image signal processing, is therefore a processed image. 
C) the original white balance has been corrected by the image signal processing. 
D) the original white balance will be corrected by the image signal processing.

Please define the limitations more specifically to avoid the ambiguity. 
In light of the specification and for examination purposes, the following interpretation is assumed: A captured sensor image is rendered by the ISP of the camera. The ISP rendering includes a white-balance procedure and additional image signal processing. The “input image” recited in claim 1 is the image produced by the ISP. 

Claim 1 recites “the intermediate representation having the original white balance that is not corrected by the image signal processing”. 
It is not clear what exactly is not corrected by the image signal processing: the intermediate representation, the original white balance, or something else? 
White balance, by definition, is the process of removing unrealistic color casts. It is therefore further not clear what is meant by an intermediate representation “having the original white balance”. Please clarify.
 
Claims 8 and 15 are rejected under 35 U.S.C. 112(b) for the same reasons as stated above.

Claim(s) not mentioned specifically is/are dependent on indefinite antecedent claims.

Allowable Subject Matter
Claims 1-20 may be allowable if the rejection under U.S.C. 112(b) above is overcome.
Claims 1-20 are not rejected over prior art. The following is a statement of reasons for the indication of allowable subject matter.
The claimed invention is directed to post-capture white balance editing. The approach relies on transforming, using a first neural network, the input image into the unprocessed raw-RGB image with the original WB setting (intermediate representation), and using a second neural network to render this intermediate representation with a target WB setting. Prior art of record fails to teach or render obvious this specific framework for WB editing.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LI LIU/Primary Examiner, Art Unit 2666